 Case 2:17-cr-00661-DMG Document 1188-1 Filed 08/16/21 Page 1 of 1 Page ID #:30967




 1

 2                            UNITED STATES DISTRICT COURT
 3                        CENTRAL DISTRICT OF CALIFORNIA
 4

 5
      UNITED STATES OF AMERICA,                      Case No. CR 17-00661(A)-DMG
                 Plaintiff,                          [Assigned to Hon. Dolly M.
 6
          vs.                                        Gee, District Court Judge]
 7

 8
      JULIAN OMIDI, INDEPENDENT
      MEDICAL SERVICES INC., a
 9    professional corporation, SURGERY             [PROPOSED] ORDER
      CENTER MANAGEMENT, LLC,, and                  GRANTING DEFENDANT
10
      MIRALI ZARABI, M.D.,                          JULIAN OMIDI’S MOTION IN
11                                                  LIMINE TO PRECLUDE THE
                 Defendants.                        GOVERNMENT FROM ASKING
12
                                                    IMPROPER MATERIALITY
13                                                  QUESTIONS AT TRIAL
14

15            This CAUSE having come before the Court upon Defendant Julian Omidi’s
16   Motion In Limine To Preclude The Government From Asking Improper
17   Materiality Questions at Trial. After due consideration of the filings, the governing
18   law, and the argument of the parties:
19            IT IS HEREBY ORDERED that Mr. Omidi’s motion is GRANTED, and the
20   government is hereby precluded from asking improper materiality questions at
21   trial.
22   IT IS SO ORDERED.
23

24   Dated:
25                                           THE HONORABLE DOLLY M. GEE
                                             UNITED STATES DISTRICT JUDGE
26

27

28
      [PROPOSED] ORDER GRANTING DEFENDANT JULIAN OMIDI’S MOTION IN LIMINE TO PRECLUDE
           THE GOVERNMENT FROM ASKING IMPROPER MATERIALITY QUESTIONS AT TRIAL
